             Case 1:18-cv-00181-CSM Document 53 Filed 10/14/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc., an Oklahoma        )
corporation,                                    )
                                                )       ORDER GRANTING IN PART
                 Plaintiff,                     )       MOTION TO AMEND SCHEDULE
                                                )       AND SETTING DATE FOR TRIAL
                                                )
        vs.                                     )
                                                )
Rick Fischer and Rosella Fisher,                )       Case No. 1:18-cv-181
                                                )
                 Defendants.                    )


        Before the court is defendants’ motion to amend the current pretrial scheduling deadlines.

The court GRANTS the motion (Doc. No. 43) in part because of: (1) COVID-19 issues impacting

upon the ability of counsel to complete pretrial preparations; (2) plaintiff raising issues this court

thought had been resolved or were not at issue (and defendants reasonably believing the same thing);

and (3) resolution of defendants’ current motion for partial summary judgment before all of the final

pretrial work is completed may save the parties some expense as well as possibly lessening the

burden on the court. The court does not, however, grant the full relief requested by defendants given

the length of time this case has been pending and the court wanting this case on a trajectory for a

trial in 2021.

        Based on the foregoing, the new interim milestone dates are the following:

        1.       Deadline for filing motions for summary judgment based on legal grounds and not

                 requiring resolution of disputed facts—including plaintiff’s contention it has the right

                 as matter of law to inject water into defendants’ pore space without payment of

                 compensation: December 1, 2020.


                                                    1
            Case 1:18-cv-00181-CSM Document 53 Filed 10/14/20 Page 2 of 2




       2.       Defendants’ expert witness disclosures: March 1, 2021.

       3.       Plaintiff’s responsive expert disclosures: April 1, 2021.

       4.       Defendants’ rebuttal expert disclosures: April 30, 2021.

       5.       Close of expert discovery: June 1, 2021.

       6.       Deadline for dispositive motions other than those required to be filed earlier: June

                15, 2021.

       7.       Deadline for filing motions in limine: August 17, 2021.

       In addition, the courts sets this case for a ten-day jury trial commencing on October 18, 2021,

at 9:00 a.m. CDT. A final pretrial conference will be conducted telephonically on October 5, 2021

at 10:00 a.m. CDT. The court shall initiate the conference call. Finally, plaintiff’s motion for a

hearing on the motion to amend the pretrial deadlines (Doc. No. 47) is now MOOT.

       IT IS SO ORDERED.

       Dated this 14th day of October, 2020.

                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court




                                                 2
